Citation Nr: 1206784	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-06 267	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left knee contusion.

2.  Entitlement to service connection for fibroma, non-osteogenic, left tibial metaphysis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for substance abuse.

5.  Entitlement to service connection for a back disability, claimed as secondary to fibroma, non-osteogenic, left tibial metaphysic.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The issues of entitlement to service connection for a left knee contusion; fibroma, non-osteogenic, left tibial metaphysic; and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The weight of the competent, probative evidence does not establish that the Veteran suffers from PTSD as a result of a verified or corroborated stressor that occurred during service.

2.  The Veteran's substance abuse results from his voluntary use of drugs and alcohol. 


CONCLUSIONS OF LAWS

1.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2011).

2.  Service connection for substance abuse is not warranted.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2011); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in October 2008 and March 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a psychiatric disability, or for substance abuse.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to a psychiatric disability following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the claimed disability and active service.  There is additionally no stressor indicated which would satisfy the requisite for a PTSD diagnosis, as will be discussed more thoroughly below.  The Board has also found the Veteran to not be credible, for the reasons explained in the body of this decision.  For all of these reasons, the evidence does not indicate that the claimed disabilities are related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, personnel records, and post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that he suffers from PTSD.  His stressors include survival guilt.  Additionally, he was traumatized when he was given a medical separation due to his left knee.  His representative indicated in hearing testimony that the Veteran's stressor also included "the injustice of his men that served with him in boot camp... when they came back from Vietnam... giving him grief over not being there."  The Veteran additionally testified that everything was fine when he separated from the military and that he was a clean-cut guy.  However, he also testified that he was separated from the military against his wishes, was ashamed of this, and wore his uniform as if he was still in the service even after separation.  He also indicated that when his best friends came back from Vietnam within six months to a year after his separation from service he began abusing alcohol and using illicit drugs.  Before he knew it, he was an alcoholic and a drug addict.  He later attended a rehabilitation program and is no longer addicted to drugs or alcohol.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors. 75 Fed. Reg. 39843  (July 13, 2010). The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f)  as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 

The primary effect of the amendment of 38 C.F.R. § 3.304(f)  is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist. 

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2011).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2012).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011). 

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the objective evidence of record, there is no indication of any type of psychiatric treatment during active service or any evidence of substance abuse.  Additionally, the Veteran's separation Report of Medical Examination indicates that he was psychiatrically normal at separation in March 1967.  However, the examination does note a left knee disability for which he was medically separated, as further discussed in the remand portion of this decision.

The Veteran's service personnel records indicate that he was discharged after five months of service because he did not meet the medical fitness standards at the time of induction.  He had served at Fort Bragg, North Carolina, and Fort Jackson, South Carolina.  His medal/badges/decorations include the National Defense Service Medal, Sharpshooter Medal, and the Marksman Medal.  

There is no indication in the record of post-service psychiatric treatment, nor has the Veteran contended that he has received any psychiatric treatment at any time.  

The Veteran's spouse gave testimony that she had been with her husband since 1976.  She indicated that she felt her husband had suffered due to his rejection by the military and by his mother.

The Board has considered the record and finds that the preponderance of the evidence is against the claim of service connection for PTSD.  First, there is no indication in the record of any type of treatment for a psychiatric disorder or, more specifically, a diagnosis of PTSD of any type to include consideration of the DSM-IV criteria.  See DSM-IV.  Absent evidence of a current diagnosis of PTSD, or any other service-connectable psychiatric disorder, pursuant to DSM-IV, service connection for PTSD must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225.  

Second, the Veteran has not identified a stressor which would conform to the DSM-IV.  In this regard, the Board notes that "survivor guilt" or feeling rejected for government service is not contemplated by the first criteria of DSM-IV, requiring that the person experience, witness, or be confronted with an event that involves actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  Id.  The Board also notes in this regard that all of the Veteran's claimed stressor occurred after his discharge from active duty.  Additionally, there is no allegation that the Veteran served in combat or a theater of combat; thus, there is no combat presumption applicable here and no fear of hostile military or terrorist activity which would trigger the new PTSD provisions.  There is also no allegation of psychosis at any time or, more specifically, within the first year after discharge from service.

The Board also finds the Veteran's contentions are not credible.  In this regard, he has indicated repeatedly that he was discharged against his wishes from active duty.  However, a narrative summary of his March 1967 hospitalization clearly states that he was fit for retention, even though he would not have been considered qualified for induction in the first place, but that he elected separation.  Additionally, an April 1967 personnel action clearly indicates that the Veteran requested discharge due to a pre-existing left knee condition.  The request was signed by the Veteran and he was subsequently approved for separation.  Thus, his contentions that he was involuntarily discharged are not credible as the Board finds the documentation concerning the Veteran's discharge, which he signed, to be far more probative than his account many decades later in the context of receiving monetary benefits.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  Additionally, the Veteran's hearing testimony was inconsistent and largely unresponsive to the questions posed.  This further impinges his credibility.  

The Board has considered the claims of the Veteran and his family that he has PTSD related to his service.  However, as laypersons, they are not competent to give medical opinions on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434   (Fed. Cir. 1998).  The Board acknowledges that they are competent to give evidence about what they experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, the Veteran and his family can testify to that which they are competent to observe, such as symptomatology, but they are not competent to provide a medical diagnosis for PTSD or any other psychiatric disorder, or to relate any PTSD or other psychiatric disorder medically to the Veteran's service.

The Board additionally notes that, during the course of this appeal, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However in this case, there are no psychiatric diagnoses of record.  The Board also notes in this regard that the Veteran has never submitted any information concerning psychiatric symptomatology.  Although the Board acknowledges that during the June 2011 hearing, the Veteran's representative indicated the need to establish that he began drinking or experimenting with drugs due exclusively the symptoms of PTSD, the depression, the anxiety, the anger in order to be granted service connection.  The representative also indicated that the Veteran "was rejected and then obviously that would cause depression and anxiety, which led to him abusing drugs...".  However, at no time during hearing testimony or in any document associated with the record does the Veteran or his representative indicate any specific psychiatric symptoms which he has or has ever had.  The Board additionally notes that the Veteran's representative specifically asked him about psychiatric symptoms during the course of his Board hearing but the Veteran's response did not answer the question as posed.

Additionally, the Board acknowledges that the Veteran claims to have become addicted to drugs and alcohol shortly after the military.  Nevertheless, under VA's governing regulations, alcohol and drug abuse, unless shown to be the secondary result of an organic disease or disability, constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  It does not appear that the Veteran has a current active diagnosis of substance abuse, as he admitted during his Board hearing.  The Board further acknowledges that service connection for a disability resulting from substance abuse may be warranted where such abuse is secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, however, the Veteran is being denied service connection for a psychiatric disorder, which he attributes his substance abuse to and, thus, does not qualify for secondary service connection even if there was a current diagnosis of a substance abuse disorder during the relevant period.  

As discussed in the VCAA portion of this decision above, the Board has made a finding that, even given the low threshold of McLendon, the Veteran is not entitled to a VA examination in this circumstance.  The Board reiterates that this finding is appropriate the Veteran maintains that he had no psychiatric disability which began in service, there is no documentation of a psychiatric disability at any time during the Veteran's life and no diagnosis of such in the record, no information in the record concerning any specific psychiatric symptomatology, no stressor claimed which an examiner could determine to be a stressor utilizing the DSM-IV criteria, and the claimed substance abuse disorder is precluded as willful misconduct unless secondary to a service-connected disability, of which the Veteran has none.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for substance abuse is denied.


REMAND

The Board finds that additional development is necessary with respect to the Veteran's claims concerning a knee disability and a back disability.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service);  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Concerning the claimed back disability, although the representative argues that it was noted at induction as congenital and he was treated for such during service, these statements are not supported by the record.  There is no indication of any back disability in the Veteran's service treatment records.  Rather, his spine was indicated as normal on induction and also on the March 1967 Report of Medical Examination.  Thus, the Veteran must be deemed sound on entry with regard to his back.  Moreover, the record is absent clear and unmistakable evidence to rebut this presumption.  

A January 1999 private examination report indicates that the Veteran is a lab technician and that his job involves lifting throughout the day.  Additionally, a May 1999 operative report reflects a diagnosis of congenital lumbar canal stenosis, L4-L5 degenerative disk disease and right lumbar radiculopathy.  

Concerning the claimed knee disability, the Board additionally finds that there is clear and unmistakable evidence that the Veteran's knee disability pre-existed active service.  

A clinical report in the Veteran's service treatment records reveals that he was admitted to the hospital at Fort Jackson on March 29, 1967.  He was seen for evaluation following a routine contusion (bruise) of the left knee.  There were no significant symptoms prior to or since the injury but x-rays revealed a lytic defect of the left tibia.  The record indicates that the Veteran had a benign tumor of the bone, or more specifically a fibrous, non-osteogenic, left tibial metaphysic which existed prior to service.  He was additionally diagnosed with an abrasion of the left knee region from which he recovered by April 6, 1967.

The Board notes that a DA Form 1049 dated April 25, 1967 indicates that the Veteran requested discharge for physical reasons which existed prior to his induction and entry to active duty on November 25, 1966.  The personnel action additionally indicates that the fibroma, non-osteogenic, left tibial metaphysic was known to the Veteran approximately four days prior to induction.  The statement is signed by the Veteran.  

Thus, the Board finds that there is clear and unmistakable evidence of a pre-existing condition with regard to the Veteran's left knee and as such, his claim is one for aggravation rather than direct service connection.

Concerning a current diagnosis for the Veteran's left knee, the only objective indication of such in the record indicates that he complained of bilateral knee pain and numbness following surgery in November 2008.

In light of the above, the Veteran should be afforded a VA examination to determine whether he has a current left knee disability aggravated by active service and/or a back disability related to active service or another disability.

The RO or the AMC should request that the Veteran provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran where and when he has been treated for his left knee or back disability.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left knee or back disability that may be present.  The claims file must be provided for review.  

Concerning the left knee disability, the examiner should indicate whether the Veteran's pre-existing knee disability underwent a permanent increase in severity beyond the normal progression of the disease, during active service.  The examiner should be reminded that temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  A rationale for all opinions must be indicated in the examination report.

Additionally, the examiner is asked to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records, and offer comments, clarification, and an opinion as to whether it is at least as likely as not that any current low back disability was incurred in active service or is secondary to or aggravated by any other service-connected disability.  

3.  Thereafter, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

There claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


